DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:  
Claims 89-91 have been cancelled, after their withdrawal by election restriction without traverse. 

Allowable Subject Matter
Claims 62-70 and 72-88 are allowed.
The following is an examiner’s statement of reasons for allowance:  The Applicant’s amended elements of independent claim 62, a method of additive manufacturing an object “wherein said modeling material formulation featuring, when hardened, said Shore A hardness or said Shore 00 hardness comprises curable materials and non-curable materials, wherein a total amount of said non-curable materials ranges from 10 to 49, or from 10 to 30, % by weight, of the total weight of said formulation”, were not disclosed in prior art.  While it is noted that some claims contain multiple numerical ranges, the boundaries of the claims are discernable in this case (MPEP 2173.05(c)).  The ranges (such as 10-49 wt.% or 10-30 wt.% in claim 62) are always presented as alternatives.  While the instant claims would have been better written with a single range covering all possible values (i.e. 10-49 wt.%), the use of alternative ranges does not render the claim indefinite.
Regarding claim 62, the prior art of Coward (US20160332382A1), Coward teaches a method of additive manufacturing an object featuring properties of a soft bodily tissue (see abstract), the method comprising: 
dispensing at least one modeling material formulation (see table 1) to sequentially form a plurality of layers (0070) in a configured pattern (0018 teaches print pattern) corresponding to a shape of the object, wherein for at least a portion of said layers, said dispensing is of a modeling material formulation featuring, when hardened, a Shore A hardness lower than 10 or a Shore 00 hardness lower than 40 (0107 teaches a shore hardness of 6 to 26).
Coward fails to teach a modeling material with a Shore A hardness lower than 10 or a Shore 00 hardness lower than 40, when hardened, comprises curable materials and non-curable materials, wherein a total amount of said non-curable materials ranges from 10 to 49, or from 10 to 30, % by weight, of the total weight of said formulation.  This reference, alone or in combination with other discovered prior art, does not provide a ground for rejection of claim 62 that would be considered obvious to a person of ordinary skill in the art prior to the time of filing.  
Therefore, claim 62 is allowable, and its dependent claims 63-70 and 72-88 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363. The examiner can normally be reached on M-Th 7:30AM - 5:30PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. GROSSO
Examiner
Art Unit 1748
/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742